Exhibit 10.1

Lockheed Martin Corporation

Directors Charitable Award Plan

Plan Document Amended and Restated

Effective June 1, 1995

Amended April 25, 1996

Amended Effective April 22, 2004

Amended December 7, 2006 To Provide For Termination

The Lockheed Martin Corporation Directors Charitable Award Plan (“Plan”) was
originally adopted effective July 1, 1994 as the Martin Marietta Corporation
Directors Charitable Award Plan (“Prior Plan”). Effective March 15, 1995,
Lockheed Martin Corporation (the “Corporation”) assumed the rights and
obligations of Martin Marietta Corporation under the Prior Plan. Effective
June 1, 1995, the Corporation adopted the Prior Plan and amended and restated
the Prior Plan to make it applicable to members of the Board of Directors of the
Corporation. On December 7, 2006, the Board of Directors amended the Plan to
provide for contributions to be made to Donees (as defined below) as soon as
practicable and upon completion of all contributions, termination of the Plan.

 

1. PURPOSE OF THE PLAN

The Plan allows each eligible Director of the Corporation to recommend that the
Corporation make a donation of up to $1,000,000 to the eligible tax-exempt
organization(s) (the “Donee(s)”) selected by the Director, with the donation to
be made, in the Director’s name Donations made on or after December 7, 2006
shall be made as soon as practicable following the Director’s designation of an
eligible Donee..

 

2. ELIGIBILITY

All persons serving as Directors of the Corporation as of June 1, 1995, shall be
eligible to participate in the Plan. Any Director who joins the Corporation’s
Board of Directors after June 1, 1995 and before April 21, 2004 shall be
immediately eligible to participate in the Plan upon election to the Board.
Individuals who were Directors of Martin Marietta Corporation on March 15, 1995
are also eligible for benefits under the Plan. Directors who first commence
service on the Corporation’s Board on or after April 22, 2004 will not be
eligible to participate in the Plan.

 

3. AMOUNT AND TIMING OF DONATION

 

- 1 -



--------------------------------------------------------------------------------

Each eligible Director may choose one organization to receive a Corporation
donation of $1,000,000, or up to five organizations (up to twenty organizations
at a minimum individual gift amount of $50,000 for donations made on or after
December 7, 2006 with respect to a donation made prior to the death of the
Director) to receive donations aggregating $1,000,000. Each recommended
organization must be designated to receive a donation of at least $100,000
($50,000 for donations made on or after December 7, 2006 with respect to a
donation made prior to the death of the Director). The donation will be made by
the Corporation in ten equal annual installments, with the first installment to
be made as soon as is practicable after a Director retires from the Board of
Directors, with the remaining nine installments to be made annually, with the
first of the nine installments to be made as soon as is practicable after the
Director’s death, and each later installment to be made at approximately the
same time in the following years; notwithstanding the foregoing, donations made
on or after December 7, 2006 with respect to Directors consenting the amendments
made to the Plan on December 7, 2006 shall be made in a single payment
(allocated among Donees as directed by the Director) as soon as practicable
following the Director’s designation of an eligible Donee.

 

4. DONEES

In order to be eligible to receive a donation, a recommended organization must
be a tax-exempt charitable organization or educational institution and must
initially, and at the time a donation is to be made, be able to demonstrate
receipt of an IRS notice of qualification to receive tax deductible
contributions, if requested by the Corporation, and be reviewed and approved by
the Directors Charitable Award Plan Committee (the “Committee”). The Committee
may disapprove a donation if it determines that a donation to the organization
would be detrimental to the best interests of the Corporation. A Director’s
private foundation is not eligible to receive donations under the Plan. If an
organization recommended by a Director ceases to qualify as a Donee, and if the
Director does not submit a form to change the recommendation before the donation
is to be made in accordance with Section 3 above, the amount recommended to be
donated to the organization will instead be donated to the Director’s remaining
qualified Donee(s) on a prorata basis. If all of a Director’s recommended
organizations cease to qualify, the amount will be donated to organizations
selected by the Corporation. A Director may not receive any property or economic
benefit from an organization as a result of recommending it as a Donee under the
Plan; a violation of this requirement will render the Director’s recommendation
of the Donee void.

 

5. RECOMMENDATION OF DONATION

When a Director becomes eligible to participate in the Plan, he or she shall
make a written recommendation to the Corporation, on a form approved by the
Corporation for this purpose, designating the Donee(s) which he or she intends
to

 

- 2 -



--------------------------------------------------------------------------------

be the recipient(s) of the Corporation donation to be made on his or her behalf.
A Director may revise or revoke any such recommendation prior to the time the
donation is made by signing a new recommendation form and submitting it to the
Corporation.

A Director may choose to place restrictions on the use of funds he or she
recommends to be donated to an organization. The Corporation will advise the
Donee of the restrictions, but the Corporation will not be responsible for
monitoring the use of the funds by the organization to ensure compliance with
the restrictions.

 

6. VESTING

A Director will become vested in the Plan upon the completion of sixty full
months of service as a Director, or if he or she dies, retires or becomes
disabled while serving as a Director. Service as a member of the Board of
Directors of Lockheed Corporation prior to June 1, 1995 will be counted as
vesting service. If a Director terminates Board service before becoming vested
(other than on account of death, retirement or disability), no donation will be
made on his or her behalf. A Director will be considered to have retired if he
or she has attained mandatory retirement age as set forth in the Corporation’s
By-laws or if he or she terminates service from the Board during April, 1996.
Any Director who (i) became a director prior to April 22, 2004, (ii) is still
serving on the Board of Directors on December 7, 2006, and (iii) is not vested
in the Plan on December 7, 2006 shall become vested in the Plan on December 7,
2006.

 

7. FUNDING AND PLAN ASSETS

The Corporation may fund the Plan or it may choose not to fund the Plan. If the
Corporation elects to fund the Plan in any manner, neither the Directors (or
their heirs or assigns) nor their recommended Donee(s) shall have any rights or
interests in any assets of the Corporation identified for such purpose. Nothing
contained in the Plan shall create, or be deemed to create, a trust, actual or
constructive, for the benefit of a Director or any Donee recommended by a
Director to receive a donation, or shall give, or be deemed to give, any
Director or recommended Donee any interest in any assets of the Plan or the
Corporation. If the Corporation elects to fund the Plan through life insurance
policies, a participating Director agrees to cooperate and fulfill the
enrollment requirements necessary to obtain insurance on his or her life.

 

8. AMENDMENT OR TERMINATION

The Board of Directors of the Corporation may, at any time, by a majority vote
and without the consent of the Directors participating in the Plan, amend,
modify, or waive any term of the Plan or suspend, or terminate the Plan for any
reason, including, but not limited to, changes in applicable tax laws; provided
however,

 

- 3 -



--------------------------------------------------------------------------------

that, subject to Section 4, no such amendment or termination shall, without the
consent of the relevant Director or relevant Donee (if the Director has died)
eliminate, reduce, or modify the obligation of the Corporation to make
contributions on behalf of a Director who prior to the date of the amendment is
adopted dies, retires, becomes disabled or has completed sixty full months of
service as a Director. On December 7, 2006, the Board of Directors amended the
Plan to provide for its termination.

 

9. ADMINISTRATION

The Plan shall be administered by the Committee. The Committee shall be
responsible for executing and delivering documents necessary and appropriate to
the administration of the Plan and for making determinations as to the
eligibility of Donees. The Board of Directors shall have the authority to
interpret the Plan and make determinations as to eligibility of Directors. The
determinations of the Committee (or the Board of Directors, as the case may be)
on the foregoing matters shall be conclusive and binding on all interested
parties.

 

10. DIRECTORS CHARITABLE AWARD PLAN COMMITTEE

The Directors Charitable Award Plan Committee shall be a committee of four
members consisting of the persons who from time to time may be the Corporation’s
Chief Financial Officer, Treasurer, Secretary, and Vice President, Corporate
Communications. The Chief Financial Officer shall act as the Chairperson of the
Committee.

 

11. GOVERNING LAW

The Plan shall be construed and enforced according to the laws of Maryland, and
all provisions thereof shall be administered according to the laws of said
state.

 

12. MISCELLANEOUS PROVISIONS

A Director’s rights and interest under the Plan may not be assigned or
transferred. The expenses of the Plan will be borne by the Corporation.

 

13. CHANGE OF CONTROL

(a) If there is a Change of Control of the Corporation, all Directors
participating in the Plan shall immediately become vested. For the purpose of
the Plan, the term “Change of Control” shall have the same meaning as is defined
for the term in Section 10(b) of the Lockheed Martin Corporation 2003 Incentive
Performance Plan. In the event of a Change of Control, the Corporation shall
immediately create an irrevocable trust to make the anticipated Plan donations
and pay trustee costs including plan administration and legal expenses, and
shall immediately

 

- 4 -



--------------------------------------------------------------------------------

transfer to the trust sufficient assets (which may include insurance policies)
to make all the Plan donations in respect to the individuals who were Directors
immediately before the Change of Control. In addition, once a Change of Control
occurs, Section 3 and 13 of this Plan may not be amended. In the event of a
Change of Control, a donation will be made with respect to any particular
Director in ten equal installments, with the first to be made as soon as
practicable following the Director’s termination of service as a Director and
the remaining nine installments to be made annually, with the first of the nine
installments to be made as soon as is practicable after the Director’s death,
and each later installment to be made at approximately the same time in the
following years.

 

14. CONSENT

By electing to participate in the Plan, a Director shall be deemed conclusively
to have accepted and consented to all the terms of this Plan and all actions or
decisions made by the Corporation, the Board, or the Committee with regard to
the Plan. Such terms and consent shall also apply to and be binding upon the
beneficiaries, distributees, and personal representatives and other successors
in interest of each participant.

 

15. EFFECTIVE DATE

The Plan as amended and restated is effective June 1, 1995. The recommendations
of a Director will be effective when he or she completes all of the Plan
enrollment requirements (including, if the Plan is funded with insurance,
satisfaction of any requirements to qualify for the insurance). The Plan is
terminated on the date the last donation is made in accordance with the terms of
the Plan as amended on December 7, 2006.

 

16. RIGHTS UNDER PRIOR PLAN

The rights of any individual who was a member of the Board of Directors of
Martin Marietta Corporation on March 15, 1995 (an “MMC Director”) shall be
determined solely under this Plan as amended and restated effective June 1,
1995, except that each MMC Director is fully vested as of March 15, 1995 in the
Plan’s benefits. Any MMC Director shall be entitled to a single benefit
attributable to service both as a member of the Board of Directors of Martin
Marietta Corporation and of the Corporation. After March 15, 1995, Directors of
Martin Marietta Corporation (other than individuals who were Directors on that
date) shall not be eligible to participate in the Plan.

 

- 5 -